DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 21-26 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 21 is belongs to a different species than claims 1,8. Claims 1 and 8 form the source and drain using dummy gates, which is not disclosed in claim 21. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-26 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please cancel claims 15-26.

Allowable Subject Matter
Claims 1-14 are allowed.



The following is the reason for allowance of claim 8, pertinent arts do not alone or in combination disclose: etching the dummy gate material layer to a first depth; depositing a first spacer over the dummy gate material layer after the etching the dummy gate material layer; etching an opening through the dummy gate material layer after the depositing the first spacer to form a dummy gate electrode; depositing a second spacer over the first spacer and along a sidewall of the opening; forming a source/drain region in the opening, the second spacer separating the dummy gate electrode from the source/drain region; removing the dummy gate electrode; and depositing a gate stack over the fin.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huang et al (US Patent No. 9093530), Xie et al (US Pub No. 202010013322), ZHAO (US Pub No. 20180197971), Zhou (US Pub No. 20200350171),Wang et al (US Pub No. 20200135571), XU et al (US Pub No. 20190131424).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI NARAGHI/Examiner, Art Unit 2895